                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   Case No. 17-cr-175-pp
      v.

TORRENCE HARRIS, SR.,

                   Defendant.


ORDER ADOPTING JUDGE DUFFIN’S RECOMMENDATION (DKT. NO. 482)
 AND DENYING DEFENDANT’S MOTION TO SUPPRESS (DKT. NO. 462)


      On December 2, 2020, Magistrate Judge William E. Duffin issued a

report recommending that this court deny the defendant’s motion to suppress

the fruits of a video surveillance search. Dkt. No. 482. The defendant has not

objected to Judge Duffin’s report.

      Defendant Torrence Harris, Sr. filed a motion to suppress “all fruits

derived from the two warrantless video surveillance cameras installed inside

and outside of 2200 N. M.L.K., Jr. Dr., Milwaukee, Wisconsin” on October 1,

2020. Dkt. No. 426. In support of the motion, the defendant cited Carpenter v.

United States, __ U.S. __, 138 S. Ct. 2206 (2018), and United States v. Jones,

565 U.S. 400 (2012). Id. The defendant is one of seventeen defendants charged

in this drug case; only two other defendants are in a trial posture. Prior to

entering his guilty plea, co-defendant Fontae Kelly filed a motion to suppress

the same evidence. Dkt. No. 195. The court denied that motion. Dkt. No. 239.

For the same reasons the court denied Kelly’s motion, the court will adopt

Judge Duffin’s recommendation to deny the defendant’s motion to suppress.


                                        1

       Case 2:17-cr-00175-MYS Filed 01/27/21 Page 1 of 7 Document 491
I.     Background

       In its decision denying Kelly’s motion to suppress, the court quoted

former Magistrate Judge David E. Jones’s recitation of the facts:

       [B]ased on an investigation into drug distribution activities involving
       defendant and others, law enforcement installed a video surveillance
       camera in the hallway on floor level B of 2220 N. Martin Luther King
       Drive, Milwaukee, in September 2017. Motion to Suppress Fruits of
       Apartment Video Surveillance Searches 1. The video camera pointed
       at the exterior door to apartment unit B41 (“the apartment”). Id. at
       2. Law enforcement also installed a “pole camera” on a utility pole
       in proximity to that same apartment complex. Response To Motion
       To Suppress Fruits of Apartment Video Surveillance Searches 1. On
       September 27, 2017, law enforcement executed a search warrant for
       unit B41 and found approximately 10 ounces of heroin, 33 grams of
       Fentanyl, a kilo press, a grinder, and a firearm. Id. at 2.

Id. at 2.

       In the instant case, defense counsel submitted an affidavit stating the

following:

       4.    On October 17, 2017 [the defendant] was charged for his
       alleged involvement in a heroin distribution conspiracy based in
       Milwaukee, Wisconsin. The government alleges that as part of this
       conspiracy, heroin was stored and distributed from a “stash house”
       operating out of apartment B41 of the Historic King Place
       Apartments, located at 2200 N. Martin Luther King Jr. Dr.,
       Milwaukee, Wisconsin.

       5.     On an unknown date in August 2017 law enforcement,
       without a warrant, installed a pole camera which surveilled the
       exterior, east side of the King Place Apartments. (Camera 1). The
       footage captured by Camera 1 allowed real-time, live-viewing of its
       footage as well as playback options.

       6.    In September 2017 law enforcement again installed, without
       a warrant, an additional surveillance camera on floor B of the
       Historic King Place Apartments with the same capabilities. (Camera
       2). Camera 2 was pointed at the entrance to Apartment B41 and
       captured video footage of anyone entering or exiting the unit from
       September 18, 2017-September 27, 2017 and had the same
       capabilities as Camera 1.



                                         2

        Case 2:17-cr-00175-MYS Filed 01/27/21 Page 2 of 7 Document 491
       7.    Upon information and belief, both Camera 1 and Camera 2
       captured footage of [the defendant] and revealed that [the defendant]
       had frequent access to apartment B41.

       8.    On September 27, 2017 law enforcement executed a search
       warrant for apartment B41 based, in part, upon information
       obtained related to [the defendant’s] movements captured through
       Camera 1 and Camera 2.

       9.     Upon information and belief, the footage of [the defendant]
       captured through Camera 1 and Camera 2 was obtained in violation
       of his Fourth Amendment rights and all footage and fruits derived
       from this footage should be suppressed.

Dkt. No. 462-1 at 1-2.

II.    Judge Duffin’s Recommendation (Dkt. No. 482)

       Judge Duffin’s recommendation described the defendant’s motion as “the

same motion” as the one filed by Kelly and denied by this court. Dkt. No. 482

at 1. Judge Duffin found that “[the defendant] does not offer new facts or

argue that the law has changed since Chief Judge Pepper denied his

codefendant’s motion. In fact, he does not even acknowledge the prior motion

or decision, as he is required to do.” Id. Judge Duffin decided that the court’s

reasoning in Kelly applied to the defendant’s motion and recommended that the

court deny that motion. Id. at 1-2.

III.   Analysis

       Under Fed. R. Civ. P. 72(b), if a party does not object to a magistrate

judge’s report and recommendation, the district court reviews the magistrate

judge’s recommendation for clear error. Fed. R. Civ. P. 72(b); Johnson v. Zema

Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted). “If no party

objects to the magistrate judge’s action, the district court judge may simply

accept it.” Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 760 (7th Cir.

2009). “[A]lthough a district judge must make an independent determination of

magistrate judge’s order upon objection, he is not precluded from reviewing a
                                         3

        Case 2:17-cr-00175-MYS Filed 01/27/21 Page 3 of 7 Document 491
magistrate judge’s order to which a party did not object.” Id. (citing Allen v.

Sybase, Inc., 468 F.3d 642, 658 (10th Cir. 2006); Phillips v. Raymond Corp.,

213 F.R.D. 521, 525 (N.D. Ill. 2003)). This court must decide only whether

Judge Duffin’s report and recommendation are clearly erroneous. They are not.

      Fontae Kelly sought to suppress the government’s use of footage from the

same video surveillance cameras “inside and outside of the 2200 N. Martin

Luther King Jr. Blvd. apartment complex.” Dkt. No. 195 at 1. Kelly relied on

the Supreme Court’s decisions in United States v. Jones, 565 U.S. 400 (2012)

and Carpenter in asserting that “the sum of his movements while entering and

leaving the 2200 N. Martin Luther King Jr. Blvd. apartment, including unit

B1,” were private. Dkt. No. 195 at 2. He asserted that because no one from

outside the apartment could have observed his activities inside the apartment,

Kelly asserted that he had a reasonable expectation of privacy “in the sum of

his movements.” Id. at 2-3. He asserted that he was an overnight guest in the

apartment, which strengthened that expectation, and that he had a reasonable

expectation outside of the apartment complex “because he did not reveal ‘the

whole of his physical movements’ to the public.” Id. (citing Carpenter, 585 U.S.

at *15.

      Similarly, the defendant argues that “the collective surveillance footage

from both Camera 1 and Camera 2, alone and together, infringed upon [the

defendant’s] reasonable expectation of privacy in his historical record of

activities viewable by the cameras recording the curtilage of the apartment

building and the entrance to apartment 4B1.” Dkt. No 462-2 at 3. He asserted

to Judge Duffin that he had a “reasonable expectation to preserve as private

the sum of his movements while entering and leaving the King Place

Apartments, including unit B41.” Id. at 3-4. The defendant argued that “[n]o


                                         4

          Case 2:17-cr-00175-MYS Filed 01/27/21 Page 4 of 7 Document 491
one from outside the apartment could have observed the sum of his activities

while inside, save the agents who secretly and illegally watched the recordings

of [the defendant].” Id. at 4. He also asserted, in almost identical language to

Kelly, that he also had “a reasonable expectation of privacy while outside the

apartment complex because his presence outside the home did not reveal the

‘whole of his physical movements’ to the public.” Id. (citing Carpenter, 585 U.S.

at *15).

      This court already has rejected these arguments in denying Kelly’s

motion to suppress. In Kelly, this court explained that

      [t]he motion to suppress argued that the defendant had a
      “reasonable expectation of privacy . . . [in] the aggregate of his
      movements while inside and outside of the 2200 N. Martin Luther
      King Jr. Blvd. complex.” Dkt. No. 195 at 1. He argued that Carpenter
      demonstrated that “the Supreme Court is ready to hold that long-
      term surveillance of an individual’s home constitutes a search”
      because that decision found that “‘[a] person does not surrender all
      Fourth Amendment protection by venturing into the public sphere.’”
      Id. at 3 (quoting Carpenter, 138 S. Ct. at 2217).

      The Carpenter Court held that the government’s acquisition of [cell
      site location information] violated the Fourth Amendment.
      Carpenter, 138 S. Ct. at 2217. The Court recognized that “[a]s
      technology has enhanced the Government’s capacity to encroach
      upon areas normally guarded from inquisitive eyes, [the Supreme]
      Court has sought to ‘assure [] preservation of that degree of privacy
      against government that existed when the Fourth Amendment was
      adopted.’” Carpenter, 138 S. Ct. at 2214 (quoting Kyllo v. United
      States, 533 U.S. 27, 34 . . . (2001)). It reasoned that mapping a cell
      phone’s location over the course of 127 days provided an “intimate
      window into a person’s life, revealing not only his particular
      movements, but through them his ‘familial, political, professional,
      religious, and sexual associations.’” Id. (quoting Jones, 565 U.S. at
      415 . . .). The Court explained that its decision was a “narrow one”
      that did not call into question “conventional surveillance techniques
      and tools, such as security cameras.” Id., 138 S. Ct. at 2220.

      The defendant reads Carpenter too broadly. Not only did the text of
      the decision explicitly limit itself to CSLI, but its rationale relied on
      the fact that by its nature, a cell phone

                                         5

           Case 2:17-cr-00175-MYS Filed 01/27/21 Page 5 of 7 Document 491
               tracks nearly exactly the movements of its owner. While
               individuals regularly leave their vehicles, they
               compulsively carry cell phones with them all the time.
               A cell phone faithfully follows its owner beyond public
               thoroughfares and into private residences, doctor’s
               offices, political headquarters, and other potentially
               revealing locales.

         Carpenter, 138 S. Ct. at 2217.

         In contrast, stationary video surveillance of the exterior of the
         apartment building on Marin Luther King Blvd., and the hallway
         outside of the apartment, could capture only limited information:
         how many people came to the apartment complex and when; how
         many left, and when; how many people entered the apartment and
         when; how many people left it and when. In some instances, it
         captured the identities of the people who entered and left he
         apartment. Unlike a cell phone, the video surveillance did not track
         the totality of the defendant’s movements. It tracked only his arrival
         to and departure from a residence that wasn’t his. The defendant’s
         attempt to equate a process that records only what someone
         standing in the apartment hallway, or outside the apartment
         complex, could have seen with a process [that] follows a person into
         homes, places of worship, hotels, bedrooms, restaurants and
         meetings, takes Carpenter’s reasoning too far.

Dkt. No. 239 at 8-10.

         The court’s decision in Kelly went on to give a further explanation, but

the point is that Judge Duffin concluded that the same reasoning applies to the

defendant’s argument. This court agrees. While Judge Duffin’s reliance on this

court’s own decision means that, in a sense, the court reviews its own

reasoning for clear error, the court cannot find that Judge Duffin’s application

of that reasoning to identical facts constituted clear error. The defendant had

no more expectation of privacy in the exterior and the interior common areas of

the Martin Luther King, Jr. Blvd. apartment building than did Fontae Kelly,

and Judge Duffin’s recommendation to that effect does not constitute clear

error.


                                           6

          Case 2:17-cr-00175-MYS Filed 01/27/21 Page 6 of 7 Document 491
IV.   Conclusion

      The court ADOPTS Judge Duffin’s recommendation. Dkt. No. 482.

      The court DENIES the defendant’s motion to suppress. Dkt. No. 462.

      The court ORDERS that this case as to Torrence Harris, Sr. is

REASSIGNED to Appellate Judge Michael Y. Scudder for all further

proceedings.

      Dated in Milwaukee, Wisconsin this 27th day of January, 2021.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      7

       Case 2:17-cr-00175-MYS Filed 01/27/21 Page 7 of 7 Document 491
